      Case 1:17-cr-00034-JRH-BKE Document 346 Filed 04/20/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                *
                                        *
                                        *
v.                                      *                NO. 1:17-CR-00034
                                        *
REALITY LEIGH WINNER                   *
                                        *
                                        *
* * * * * * * * * * * * * * * * * * * *

                  DEFENDANT’S NOTICE OF INTENT TO FILE
        REPLY IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE

       COMES NOW Defendant Reality Leigh Winner (“Reality” or “Defendant”), by and

through her undersigned counsel, and pursuant to Local Rule 7.6 of this Court, respectfully notifies

the Clerk of her intent to file a reply in support of her Motion for Compassionate Relief Pursuant

to 18 U.S.C. § 3582 and Request for Oral Argument [Rec. Doc. No. 341], filed on April 10, 2020.

                                      Respectfully submitted,

                                      BY:     /s/ Joe D. Whitley
                                              Joe D. Whitley (Ga. Bar No. 756150)
                                              Admitted Pro Hac Vice
                                              Brett A. Switzer (Ga. Bar No. 554141)
                                              BAKER, DONELSON, BEARMAN,
                                              CALDWELL & BERKOWITZ, P.C.
                                              3414 Peachtree Rd., NE Suite 1600
                                              Atlanta, GA 30326
                                              (404) 577-6000
                                              JWhitley@bakerdonelson.com
                                              BSwitzer@bakerdonelson.com

                                              Matthew S. Chester (La. Bar No. 36411)
                                              Admitted Pro Hac Vice
                                              BAKER, DONELSON, BEARMAN,
                                              CALDWELL & BERKOWITZ, P.C.
                                              201 St. Charles Ave., Suite 3600
                                              New Orleans, LA 70170
                                              (504) 566-5200
                                              MChester@bakerdonelson.com
Case 1:17-cr-00034-JRH-BKE Document 346 Filed 04/20/20 Page 2 of 3




                              Thomas H. Barnard (Az. Bar No. 020982)
                              Admitted Pro Hac Vice
                              BAKER, DONELSON, BEARMAN,
                              CALDWELL & BERKOWITZ, P.C.
                              100 Light Street.
                              Baltimore, MD 21202
                              (410) 685-1120
                              TBarnard@bakerdonelson.com


                        ATTORNEYS FOR DEFENDANT
                        REALITY LEIGH WINNER
      Case 1:17-cr-00034-JRH-BKE Document 346 Filed 04/20/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 20, 2020, I electronically filed the foregoing with the Clerk
of the Court using the ECF system, which sent notification of such filing to counsel of record for
all parties.

                                                              /s/ Joe D. Whitley
                                                              Joe D. Whitley
